Citation Nr: 0016125	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-48 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD) and 
pulmonary fibrosis, claimed as secondary to exposure to 
mustard gas in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from August 1940 to July 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim.  The veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.


FINDING OF FACT

The veteran has been diagnosed with COPD and pulmonary 
fibrosis, and competent medical evidence relates these 
disorders to service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, to include COPD and pulmonary fibrosis, claimed as 
secondary to exposure to mustard gas in service, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 

Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by:  (1) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by:  (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In August 1998, a VA examiner opined that COPD and pulmonary 
fibrosis had more likely than not been incurred in service.  
The veteran's claim for service connection is therefore well 
grounded.  38 U.S.C.A. § 5107(a).  


ORDER

The claim of entitlement to service connection for a lung 
disorder, to include COPD and pulmonary fibrosis, claimed as 
secondary to exposure to mustard gas in service, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
lung disorder, to include COPD and pulmonary fibrosis, 
claimed as secondary to exposure to mustard gas in service, 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

The VA examiner stated in August 1998 that COPD and pulmonary 
fibrosis had likely been incurred in service.  The Board 
notes, however, that the VA examiner stated that this opinion 
was based in part on the veteran's limited history of smoking 
cigarettes.  In addition, the opinion appears to have been 
based in large part on the veteran's reported history, and 
the examiner appears to have been under the assumption that 
the veteran's service medical records were unavailable, 
having been destroyed by fire.  As regards the veteran's 
smoking history, while the veteran reported to the VA 
examiner that he smoked for just 7 years, and quit in 1950-
51, the Board observes that an August 1983 VA examination 
report noted that the veteran had a 50 year history of 
smoking, and VA treatment records from January 1993 reported 
that the veteran "smoked until 1980."  The examiner did not 
discuss these records.

As regards the availability of the veteran's service medical 
records, despite the February 1994 statement from the 
National Personnel Records Center (NPRC) that no record of 
the veteran's exposure to mustard gas could be located, and 
that, if such records had been on file at NPRC in 1973, they 
might have been destroyed by fire, the Board notes that there 
is no indication that any the veteran's service medical 
records are missing.  In fact, the claims folder does indeed 
contain a substantial amount of service medical records, 
including the veteran's separation examination.  The VA 
examiner, however, did not address these records in the 
August 1998 examination report.  

A statement from the U. S. Army Chemical and Biological 
Defense Command, (CBDCOM) received in April 1995, said that 
CBDCOM could neither confirm nor deny that the veteran had 
been exposed to mustard gas.  The letter, however, indicated 
that the series of events described by the veteran in service 
are characteristic of exposure to tear gas.  The VA examiner 
did not address CBDCOM's statement in the examination report.

The January 1993 VA treatment records indicate that the 
veteran had chest surgery in 1978.  In his August 1995 notice 
of disagreement, the veteran stated that he underwent lung 
surgery in 1987 because of his exposure to mustard gas in 
service.  During his recent VA examination, the veteran 
reported that he had undergone a right upper lobectomy at 
Northwest Texas Hospital "several years ago."  The records 
of any treatment for a lung disorder, to include surgery, 
should be obtained for the Board's review.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In view of the above, the Board finds that additional 
development is required. Accordingly, this case is REMANDED 
to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for respiratory 
disorders since 1945.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After a reasonable period has been 
provided to obtain as many of the post-
service treatment records as possible, 
and after these records have been added 
to the claims folder, the claims folder 
should be forwarded to a VA pulmonary 
specialist.  That physician should review 
the entire claims folder, to include the 
service medical records, the August 1983 
VA examination report, the 1993 VA 
treatment records, and any other post-
service treatment records that may be 
available.  In addition, the examiner is 
asked to review the April 1995 statement 
from CBDCOM.  Following a review of all 
the pertinent evidence, as well as a 
review of the discussion portion of this 
remand order, above, the examiner is 
requested to offer an opinion on whether 
it is at least as likely as not that any 
respiratory disorder, to include COPD 
and/or pulmonary fibrosis, was incurred 
in service.    

3.  Following completion of the above 
action, the RO should again review the 
claim.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant unless he is 
so notified.



		
	JOHN R. PAGANO 
Acting Member, Board of Veterans' Appeals





 



